DREW, J.
The record in this case contains only the petition, answer, an itemized statement of the account sued on, the citation and return thereon, and the judgment of the lower court in favor of the plaintiff for the amount sued for and reserving to the defendant the right to proceed against J. E. Farrar in a separate action and rejecting the reconventional demand of defendant in this suit.
There is no evidence in the record, and there was no argument of the case by appellant’s counsel and neither has he filed a brief in the case.
The lower court is presumed to have had sufficient evidence before it on which to base its judgment, and there are no errors in that part of the record before us.
Therefore, it is ordered, adjudged and decreed that the judgment of the lower court be affirmed, with costs.